Name: Commission Regulation (EEC) No 3790/87 of 15 December 1987 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 356/ 18 Official Journal of the European Communities 18 . 12. 87 COMMISSION REGULATION (EEC) No 3790/87 of 15 December 1987 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Commission surveillance on the Common Customs Tariff (*), introduces on 1 January 1988 a goods nomenclature, known as the combined nomenclature (CN) based on the harmonized system ; whereas, as a consequence, the Annex to this Regulation should be modified ; Whereas this surveillance system shall be without preju ­ dice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries, THE COMMISSION OF THF EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), amended by Regulation (EEC) No 1 243/86 (2), and in particular Article 10 thereof . Having consulted the advisory committee set up under Article 5 of the said Regulation , Whereas , by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 2325/87 (4), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean coun ­ tries which had signed Agreements establishing preferen ­ tial arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; Whereas this surveillance system does not prevent the eventual application of safeguard measures covering the products referred to in this Regulation ; Whereas because of developments in the pattern of trade , this system should be extended to certain textile products originating in Turkey (categories 33 , 41 and 65) ; Whereas the Community is a contracting party to the International Convention on the Harmonized Commo ­ dity Description and Coding System ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation . Article 2 The provisions of Regulation (EEC) No 2819/79 shall be without prejudice to the transitional measures adopted by virtue of the Act of Accession of Portugal and Spain with regard to certain third countries. Article 3 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1988 . Article 4 This Regulation shall enter into force on 1 January 1988 . It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2 . 1982 , p. 1 . (2) OJ No L 113 , 30 . 4 . 1986 , p. 1 (3) OJ No L 320 , 15 . 12 1979 , p. 9 (4) OJ No L 210 , 1 . 8 . 198 ", p. 49 . 0 OJ No L 256, 7 . 9 . 1987, p. 1 . 18 . 12. 87 Official Journal of the European Communities No L 356/ 19 ANNEX Category C-N cock ­ Description Units Third countries ( 1 ) ( 2 ) 3 (4) (5) 1 Cotton yarn , not put up for retail sale tonnes Egypt Turkey Malta 5204 1 1 00 .5204 19 ()0 .5205 1 1 00 520.5 1 2 00 520.5 1 3 00 5205 14 00 5205 15 10 .5205 1 5 90 5205 21 00 5205 22 00 520.5 23 00 5205 24 00 .5205 25 10 5205 2s 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 520.5 45 90 5206 1 1 00 5206 1 2 00 .5206 13 00 .5206 14 00 5206 15 1 () 5206 1 5 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 .5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 .5206 43 00 5206 44 00 5206 45 1 0 5206 45 90 ex 5604 90 00 2 tonnesWoven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Egypt Turkey Malta 5208 1 i 10 5208 1 1 90 5208 12 11 5208 12 13 5208 12 15 No L 356/20 Official Journal of the European Communities 18 . 12. 87 ( i ) ( 2) 3 ) (4) 5 2 (cont 'd) 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 1 2 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 1 1 5208 32 13 5208 32 1 5 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 1 1 00 5209 12 00 5209 19 00 520V 21 00 5209 22 00 5209 29 00 . 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 1 1 10 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 18 . 12. 87 Official Journal of the European Communities No L 356/21 (i (2) P (4) 5 2 (cont 'd) 5210 39 00 .5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 521 1 1 1 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 521 1 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 521 1 59 00 5212 11 10 5212 1 1 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 1C 5212 23 9C 5212 24 1C 5212 24 9C 5212 25 1C 5212 25 9 (; ex 5811 00 00 ex 6308 00 00 2 a) ( a) of which : other than unbleached or bleached 5208 31 00 5208 32 1 1 5208 32 13 5208 32 15 5208 32 1 9 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 1 0 5208 52 90 No L 356/22 Official Journal of the European Communities 18 . 12. 87 ( i ) P) 3 (4 (5) 2 a) (cont 'd) 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 521 1 31 00 521 1 32 00 521 1 39 00 521 1 41 00 521 1 42 00 521 1 43 00 521 1 49 11 521 1 49 19 52 1 1 49 90 521 1 51 00 521 1 52 00 521 1 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 521 2 23 90 5212 24 10 5212 24 90 5212 25 10 52 12 25 90 ex 58 1 1 00 00 ex 6308 00 00 3 tonnes TurkeyWoven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics 5512 1 1 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 1110 5513 11 30 5513 1 1 90 5513 12 00 5513 13 00 5513 19 00 18 . 12. 87 Official Journal of the European Communities No L 356/23 ( i ) (3 )(^) (4) (5) 3 (cont 'd) 5513 21 It ) 5513 21 30 5513 21 90 521 3 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 34 00 5513 41 00 5513 42 00 551 3 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 9 () 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 551 5 29 30 5515 29 90 551 5 91 10 5515 91 30 5515 91 90 5515 92 1 1 5515 92 19 5515 92 91 5515 92 99 5515 99 10 551 5 99 30 5515 99 90 5803 90 30 ex 5905 00 /0 ex 6308 00 00 No L 356/24 Official Journal of the European Communities 18 . 12. 87 i ( 2 ) 3 (4) (5) 3 a) (a) of which : other than unbleached or bleached .5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 55 i 4 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 1 1 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 55 1 5 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 4 1 000 pieces Egypt Turkey Malta Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullo ­ vers (other than of wool or fine animal hair), undervests and the like , knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 61 10 20 10 61 10 30 10 18 . 12. 87 Official Journal of the European Communities No L 356/25 ( i ) (2) . (3) 4 (5) 5 1 000 pieces TurkeyJerseys, pullovers , slip-overs, waistcoats , twinsets , cardigans , bed-jackets and jumpers (other than jackets and blazers), anoraks , windcheaters , waister jackets and the like 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 1 000 pieces Turkey Malta Men 's or boys ' woven breeches, shorts other than swimwear and trousers (inclu ­ ding slacks) ; women 's or girls ' woven trousers and slacks , of wool , of cotton or of man-made fibres 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 1 9 6203 43 90 6203 49 1 9 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 1 9 6204 69 1 9 7 1 000 pieces6106 10 00 6106 20 00 6106 90 10 Women's or girls ' blouses , shirts and shirt-blouses , whether or not knitted or crocheted, of wool , cotton or man-made fibres Turkey Malta 6206 20 00 6206 30 00 6206 40 00 8 1 000 pieces6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool , cotton or man ­ made fibres Turkey Malta 9 tonnes Turkey5802 1 1 00 5802 19 00 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen , other than knitted or crocheted, of terry towelling and woven teriy fabrics , of cotton 20 Bed linen , other than knitted or crocheted tonnes Egypt Turkey 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 No L 356/26 Official Journal of the European Communities 18 . 12. 87 0 ) ( 2) (3) (4) (5) 22 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic fibres, not put up for retail sale tonnes Turkey 22 a) 5508 10 19 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 (a) of which : acrylic 32 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces , of wool , of cotton or of man-made textile fibres tonnes Turkey 39 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen , toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton tonnes Turkey 18 . 12 . 87 Official Journal of the European Communities No L 356/27 0 ) (2) P) (4) (5) 12 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights , stockings , under ­ stockings, socks , ankle-socks, sockettes and the like , knitted or crocheted, other than for babies , including stockings for varicose veins , other than products of category 70 1 000 pairs Turkey 13 6107 11 00 6107 1200 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs , women 's or girls ' knickers and briefs , knitted or crocheted , of wool , cotton or man-made fibres I 000 pieces Turkey 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men 's or boys ' singlets and other vests , underpants , briefs , nightshirts , pyjamas, bathrobes , dressing gowns and similar articles , other than knitted or crocheted Women's or girls ' singlets and other vests , slips , petticoats , briefs , panties, nightdresses , pyjamas, negliges , bathrobes , dressing gowns and similar articles , other than knitted or crocheted tonnes Turkey 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls ' dresses , of wool , of cotton or man-made fibres 1 000 pieces Turkey 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls ' skirts , including divided skirts 1 000 piecei Turkey 29 6204 1 1 00 6204 1 2 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 14 Women's or girls ' suits and ensembles, other than knitted or crocheted, of wool , of cotton or man-made fibres , excluding ski suits 1 000 piece: Turkey 18 . 12. 87No L 356/28 Official Journal of the European Communities ( 1 ) ( 2) (3) (4) (5) 33 5407 20 1 1 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of poly ­ ethylene or polypropylene , less than 3 m wide ; Sacks and bags , of a kind used for the packing of goods , not knitted or crocheted , obtained from strip or the like tonnes Turkey 73 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fabric , of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 61 14 10 00 61 14 20 00 61 14 30 00 Overcoats, jackets , blazers and other garments , including ski suits, knitted or crocheted, excluding garments of catego ­ ries 4 , 5 , 7 , 13 , 24 , 26 , 27 , 28 , 68 , 69 , 72 , 73 , 74 , 75 tonnes Turkey 56 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale tonnes Turkey 41 5401 10 1 1 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 Yarn of synthetic filament (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre tonnes Turkey 18 . 12. 87 Official Journal of the European Communities No L 356/29 ( i ) ( 2) (3 ) (4) (5) 41 (cont 'd) 5402 62 l 0 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 65 5606 00 1 0 ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool , of cotton or of man-made fibres tonnes Turkey